     Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION


KA’TORIA GRAY,                  )
                                )
     Plaintiff,                 )
                                )                   CIVIL ACTION NO.:
vs.                             )
                                )                   2:17-cv-00595-ECM-SMD
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; DAVID BIRCHFIELD; )                   JURY TRIAL
and MELISSA MCDICKINSON,        )
                                )
     Defendants.                )


               JOINT MOTION TO AMEND THE COURT’S
               UNIFORM SCHEDULING ORDER (DOC. 101)


      COME NOW the parties and jointly move this Honorable Court to amend its

Scheduling Order (Doc. 101) to continue the trial in this matter and all applicable

deadlines.

      This motion should be granted for the following reasons:

1.    This is an employment discrimination action in which the Plaintiff, Ka’Toria

Gray, asserts claims for race discrimination, hostile work environment based upon

sex, retaliation, and numerous state law tort claims. Defendants deny this conduct,

and Defendants McDickinson and Birchfield have filed counter-claims against

Gray alleging defamation and invasion of privacy.
                                        1
      Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 2 of 7



2.      This Court amended the scheduling order (Doc. 101) on January 19, 2019,

setting the following deadlines:

                 Trial                             March 2, 2020 (Montgomery)

                 Pretrial Conference               January 16, 2020 at 2:00 p.m.

                 Dispositive Motions               August 28, 2019

                 Settlement Conference             August 7, 2019

                 Discovery Deadline                August 7, 2019

                 Experts from Plaintiff            February 15, 2019

                 Defendant                         30 days after completion of Plaintiff's
                                                   deposition1

                 Pretrial Filings                  January 17, 2019

3.      Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure permits the court,

for good cause, to extend deadlines by request of the parties before the original

time or its extension expires.

4.      Good cause exists for amending this Court’s Scheduling Order:

        a.       This case was initially filed with the claims of Robert Harvey Fuller v.

                 Koch Foods, Inc. et al, (Case Number 2:17-cv-96-ECM -WC) but was

                 bifurcated on the motion of Koch Foods. The discovery deadline in

                 the Fuller case has passed and a dispositive motion has been filed.

                 Because of the time associated with completing discovery in the
1
  The deadline was March 15, 2019. However, Defendants' filed an unopposed motion to extent this deadline to 30
days after Plaintiff's deposition which was granted.

                                                      2
Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 3 of 7



      Fuller case, as well as post-discovery Motions and discovery, the

      parties could not begin depositions in the Gray case in 2018.

 b.   In 2019, this Court set another matter involving Koch Foods of

      Alabama (Maria Vinson v. Koch Foods of Alabama, LLC,

      2:12-cv-01088-ECM-SRW) for trial on February 4, 2019. Counsel for

      Plaintiff Gray also represented the Plaintiff in that case. Because

      counsel for the parties were busy preparing for the trial, which lasted a

      week and half, they could not start depositions in the Gray case in

      January or the first part of February of 2019.

 c.   In February and March of 2019, counsel for Plaintiff Gray was

      occupied with depositions in yet another case against the Koch

      Defendants pending in the Northern District of Alabama which has an

      April 1st discovery deadline (Shawn Collins v. Koch Foods of

      Alabama et al). Counsel for Defendants repeatedly asked Plaintiff's

      counsel for deposition dates for the parties, but did not receive any

      response. (Emails from Rachel Barlotta and Marion Walker to

      Plaintiff's counsel, filed as Exhibit A). Accordingly, Defendants

      unilaterally noticed Plaintiff Gray's deposition for March 20, 2019.

      (Notice of Plaintiff's Deposition, filed as Exhibit B).

 d.   On March 18, 2019, Plaintiff notified Defendants that she could not


                                   3
Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 4 of 7



      appear for her March 20th deposition because she could not get

      permission from her job to take the day off and needed at least 30

      days' advance notice. (Email from Alicia Haynes, filed as Exhibit C).

 e.   Lead counsel for Koch Defendants, Rachel Barlotta, diligently tried to

      schedule party depositions for February or March, prior to her

      impending maternity leave.

 f.   Lead counsel for Koch Defendants is the only attorney representing

      the Koch entities who has been involved in this case from its inception

      and has primarily handled all discovery to date.

 g.   She needs to be present for all party depositions so as not to prejudice

      her clients.

 h.   She will be on maternity leave starting around April 1st and will not

      return to work until the end of June.

 i.   As such, the Parties cannot begin depositions until late June or early

      July of 2019.

 j.   The Parties cannot feasibly complete all party and third party

      depositions and any necessary follow-up discovery in a single month

      between July and the current discovery deadline of August 7th.

      Specifically, there are a large number of non-party witnesses (some of

      whom are out of state) who will be deposed in this case in addition to


                                   4
     Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 5 of 7



              the depositions of the parties.

      k.      Because of key deadlines and trial dates in other pending matters

              before this Court involving counsel for the Parties in this case,

              including,       Fuller   v.       Koch    Foods,    Inc.,     et       al,

              2:17-cv-00096-ECM-SMD, which is set for trial in October of 2019,

              and Jenkins v. Koch Foods, Inc. et al, 2:17-cv-00364-ECM-WC,

              which has a discovery deadline of October 21, 2019 and dispositive

              motion deadline of November 11, 2019 and trial date in July of 2020,

              the Gray trial date needs to be continued until the fall of 2020 and all

              other pre-trial deadlines extended to be commensurate with the new

              trial date.

5.         The parties request that this Court enter an amended scheduling order to

reflect the following dates:

              Trial                      November 2, 2020 (Montgomery)

              Pretrial Conference        October 2020

              Dispositive Motions        May 4, 2020

              Settlement Conference      April 6, 2020

              Discovery Deadline         April 6, 2020

              Pretrial Filings           September 18, 2020


6.    Consent to Electronic Signature.
                                             5
     Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 6 of 7




      Counsel for the Plaintiff have given Rachel Barlotta permission to

electronically sign their names on their behalf and file this document.


      Submitted March 20, 2019 by:

                                       ATTORNEYS FOR DEFENDANTS
                                       KOCH FOODS, INC. and KOCH FOODS
                                       OF ALABAMA, LLC:

                                       /s Rachael V. Barlotta
                                       Rachael V. Barlotta
                                       Sharonda C. Fancher
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       Wells Fargo Tower
                                       420 North 20th Street, Suite 1400
                                       Birmingham, AL 35203
                                       Tel: (205) 328-0480
                                       Fax: (205) 322-8007
                                       Email: rbarlotta@bakerdonelson.com
                                               sfancher@bakerdonelson.com

                                       ATTORNEY FOR DEFENDANTS DAVID
                                       BIRCHFIELD AND MELISSA
                                       MCDICKINSON:

                                       /s Marion F. Walker with permission
                                       Marion F. Walker
                                       FISHER PHILLIPS, LLP
                                       2323 2nd Avenue North
                                       Birmingham, AL 35203
                                       Tel: (205) 327-8354
                                       Fax: (205) 718-7607
                                       Email: mfwalker@laborlawyers.com

                                       /s/ Corey J. Goerdt
                                       Corey Goerdt
                                          6
Case 2:17-cv-00595-ALB-SMD Document 114 Filed 03/20/19 Page 7 of 7



                              FISHER Phillips, LLP
                              1075 Peachtree Street NE, Suite 3500
                              Atlanta, GA 30309
                              Tel: (404) 240-4212
                              Fax: (404) 240-4249
                              Email: cjgoerdt@fisherphillips.com


                              ATTORNEYS FOR PLAINTIFF:

                              /s Heather Newsom Leonard w/ permission
                              Heather Newsom Leonard
                              HEATHER LEONARD, P.C.
                              2105 Devereux Circle, Suite 111
                              Birmingham, AL 35243
                              Tel: (205) 977-5421
                              Fax: (205) 278-1400
                              Email: Heather@HeatherLeonardPC.com

                              /s Cynthia Forman Wilkinson
                              Cynthia Forman Wilkinson
                              WILKINSON LAW FIRM, PC
                              215 N. Richard Arrington Jr. Blvd.
                              Ste. 200
                              Birmingham, Alabama 35203
                              Tel: (205) 250-7866
                              Fax:(205) 250-7869
                              Email: wilkinsonefile@wilkinsonfirm.net

                              /s Alicia K. Haynes
                              Alicia K. Haynes
                              Charles E. Guerrier
                              HAYNES & HAYNES, P.C.
                              1600 Woodmere Drive
                              Birmingham, AL 35226
                              Tel.: (205) 879-0377
                              Fax: (205) 897-3572
                              Email: akhaynes@haynes-haynes.com
                                      ceguerrier@haynes-haynes.com


                                7
